11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                   JUDGMENT

Vernon Willingham,                          * From the 104th District Court
                                              of Taylor County,
                                              Trial Court No. 28081-B.

Vs. No. 11-21-00270-CV                      * December 30, 2021

Paras Ramolia, M.D.,                        * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Trotter, J., and Williams, J.)

    This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against Vernon Willingham.